DETAILED ACTION
This communication is in response to the appeal brief filed 01/12/2022 and further in response to the telephone communications with Applicants representative, David Weiss, on March (3), 2022.
EXAMINER’S AMENDMENT
An Examiner's amendment to the record appears below. Should the changes and/or additions by the Examiner unacceptable to Applicants, an amendment may be filed as provided by 37 C.F.R. §1.312. To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.
Authorization for this Examiner's amendment was given in the March Communication.
The application has been amended as follows:
In the claims:
2. (Currently amended) The method of Claim 1, the method further comprising:
receiving a ticket request from the user, the ticket request relating to at least one ticket for a corresponding ticketed event;
storing ticket information relating to the at least one ticket in at least one ticket information database, the ticket information database being operatively coupled to the computer system;
associating the ticket information with the member identifier stored in the identifier database; and
enabling, based at least in part on determining that the access barcode, including the locally generated dynamic data, is authentic, the user of the phone to obtain the at and enabling entry of the user to the venue using an authenticating signal, and
wherein the ticketing application is downloadable from an application link.
3. (Currently amended) The method of Claim 1, further comprising enabling entry of the user to the venue using an authenticating signal.
12. (Currently amended) The apparatus of Claim 10, the operations further comprise enabling entry of the user to the venue using an authenticating signal at least partly in response to determining that the barcode, including the locally generated dynamic data, is authentic.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to a method assigning a unique member identifier to a user of a phone; storing, in a relational identifier database, authentication data comprising at least the unique member identifier and a phone identifier associated with the phone, the phone identifier separate from a phone number of the phone, and the unique member identifier different than the user's name, the relational identifier database being operatively coupled to a venue system; generating, using the computer system, a hash using at least a portion of the authentication data; providing a download of a ticketing application to the user phone; usinq the downloaded ticketing application on the user phone in redemption of a plurality of tickets to an event at a or venue via a barcode displayed using the phone, by at least: generating, using the downloaded ticketing application on the user phone, an access 
The closest prior art of US 200100519 A1 (“Ueno et al.”) discloses a method to receive ticket data as barcode at user device from server, scan the barcode at event site, the event system send data to server and receive response to admit the user to the event.
However, the combination of the prior arts neither singly nor in combination does not disclose “providing downloading of a ticketing application”, “using the downloaded ticketing application” and “generating, using the downloaded ticketing application…” in view of the specific combinations of the recited steps and functions in the claims. The combination of the prior arts is nonobvious and does not make a prima facie case.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHENG XIAO whose telephone number is (571)272-6627.  The examiner can normally be reached on 8:30-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Z.X./Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685